       Case 3:20-cv-02245-RDM Document 16 Filed 02/26/21 Page 1 of 1




                            THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE ROJAS-MARCHAN,
                                                             : CIVIL ACTION NO. 3:20-CV-2245
                 Petitioner,                                 : (JUDGE MARIANI)
                                                             : (Magistrate Judge Saporito)
                 v.

WARDEN OF CLINTON COUNTY
CORRECTIONAL FACILITY, et al.,

                 Respondents.

                                                       ORDER

      AND NOW, THIS               2fe  "-h DAY OF FEBRUARY 2021, upon review of Magistrate
Judge Joseph F. Saporito's Report and Recommendation (''R&R) (Doc. 15) for clear error or

manifest injustice, IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 15) is ADOPTED for the reasons set forth therein;

   2. Petitioner's Habeas Petition for Release Under 28 U.S.C.A. § 2241 is DENIED

      without prejudice to the filing of a subsequent petition if Petitioner's detention

      extends beyond the 6-month presumptively reasonable period and there is no

      significant likelihood of removal in the reasonably foreseeable future; 1

   3. The Clerk of Court is directed to CLOSE THIS C



                                                             R berl'l-l---fttF-1 nan i
                                                             United States District Judge

      1 See   Zadvydas v. Davis, 533 U.S. 678, 701 (2001).
